Citation Nr: 0029461	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-11 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Fort Harrison, Montana, Regional Office (RO) of the 
Department of Veterans Affairs (VA). 


REMAND

Initially, the Board notes that 38 U.S.C.A. § 5107 has been 
amended to eliminate the well-grounded claim requirement and 
expand the duty to assist.  See Public Law No: 106-398, THE 
FLOYD D. SPENCE NATIONAL DEFENSE AUTHORIZATION ACT FOR FY 2001, Title 
XVI, Subtitle B, § 1611 (October 30, 2000).  

The Board also notes that the veteran in his April 1999 
notice of disagreement stated records of his VA treatment 
with T.R. should be obtained in support of his claim for an 
increased rating.  The RO had noted the records had been 
requested but were not obtained in the March 1999 rating 
decision.  The record does not reflect these records were 
subsequently received.  Generally, VA medical records are 
held to be within the Secretary's control and are considered 
to be a part of the record.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

In addition, the veteran testified that he had been denied 
Department of Health and Human Services, Social Security 
Administration (SSA) disability benefits. The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where there is actual notice of pertinent medical evidence 
associated with a SSA disability claim, VA has a duty to 
acquire a copy of the decision regarding such benefits and 
the supporting medical documents.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-3 (1992).  

A July 1999 VA fee basis psychiatric examination report noted 
the veteran had undergone psychological testing in 
association with his claim for SSA disability benefits and 
that a diagnosis of rule out PTSD had been provided.  
Therefore, the Board finds additional development is required 
prior to appellate review.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent his claim.  38 U.S.C.A. 
§ 5107(a); see also Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The fulfillment of the statutory duty to assist 
includes providing additional VA examinations by a specialist 
when recommended, and conducting a thorough and 
contemporaneous medical examination, which takes into account 
the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for PTSD and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  

The RO should obtain copies of the 
records associated with the veteran's VA 
treatment with T.R. or provide an 
explanation why those records could not 
be obtained.  All records obtained should 
be added to the claims folder.

2.  The RO should obtain the SSA records 
associated with the veteran's claim for 
disability benefits.  All records 
obtained should be added to the claims 
folder.

3.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


